



Executive Employment Agreement


This Employment Agreement is entered into as of October 1, 2018, by and between
Perma-Pipe International Holdings, Inc, (PPIH), a Delaware corporation ("PPIH"
or "the Company"), and D. Bryan Norwood ("Employee").
In consideration of the mutual promises and covenants set forth herein, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, PPIH and Employee hereby agree as follows:
1.
Position of Employment.

The Company will appoint the Employee to the initial position of Vice President,
Finance transitioning to Vice President and Chief Financial Officer on November
01, 2018, PPIH, and, in that position, Employee will report to the President and
CEO of PPIH. PPIH retains the right to change Employee's title, duties, and
reporting relationships as may be determined to be in the best interests of the
Company; provided, however, that any such change in Employee's duties shall be
reasonably consistent with Employee's training, experience, and qualifications.
During his employment, the Employee must conduct himself in a manner (in all
forums) as not to undermine the Company’s reputation. The employment term shall
be considered to start on the date indicated in this Employment Agreement.
The terms and conditions of the Employee's employment shall, to the extent not
addressed or described in this Employment Agreement, be governed by the PPIH
Policies and Procedures and existing practices. In the event of a conflict
between this Employment Agreement and the PPIH Policies and Procedures or
existing practices, the terms of this Employment Agreement shall govern.
2.
Term of Employment.

Employee's employment with PPIH shall begin on October 01, 2018 and shall
continue for a period of 2-years (the “Initial Term”), and then automatically
renew annually for successive one-year terms (each, a “Renewal Term”, together
with the Initial Term, the “Term”) unless;
a.
either party gives the other party written notice otherwise at least 90 days
before the end of the Initial Term or a Renewal Term; or

b.
Employee's employment is terminated by either party in accordance with the terms
of Section 5 of this Employment Agreement; or



c.
Such term of employment is extended or shortened by a subsequent agreement duly
executed by each of the parties to this Employment Agreement, in which case such
employment shall be subject to the terms and conditions contained in the
subsequent written agreement.



3.
Compensation and Benefits.



a.
Base Salary. Employee shall be paid a base salary of $9,615.38 bi-weekly, which
is $250,000 annually ("Base Salary"), subject to applicable federal, state, and
local withholding, such Base Salary to be paid to Employee in the same manner
and on the same payroll schedule in which all exempt PPIH employees receive
payment. Salary will be reviewed annually and adjusted by the President and CEO
and upon approval by the Board of Directors based on performance and external
benchmarking of market compensation for equivalent



1



--------------------------------------------------------------------------------





positions. Timing of any adjustments will be aligned to overall Corporate annual
salary review.


b.
Incentive Compensation. Employee shall be eligible to participate in incentive
compensation programs available to other similarly-situated executives of PPIH
as outlined below. Nothing in this Employment Agreement shall be deemed to
require the payment of bonuses, awards, or incentive compensation to Employee.



i)
Short Term Incentive (STI). Employee will be eligible to receive Short Term
Incentive in the form of an annual cash bonus opportunity with a target
incentive set at 50% of base salary. Performance measures applicable to the STI
bonus will be based on Company performance metrics aligned to financial and
strategic plans approved by the Board.  Bonus payment award and timing will
align with corporate annual bonus payouts following completion of annual
financial calendar.  For the first fiscal year of the Term, bonus eligibility
will be pro-rata for the portion of the fiscal year 2019 worked and based on
part year metrics for the same time period.



ii)
Long Term Incentive (LTI). Employee will be eligible to receive Long Term
Incentive in the form of Restricted Stock with a target annual award of 33% of
base salary. Under the Company’s current plan, Restricted Stock would be granted
that vests over a 3-year period, with 1/3 vesting at the end of each anniversary
of the grant. The actual award may be adjusted up or down based on compensation
benchmarking and/or performance as determined in good faith by the Board. The
Board reserves the right to amend the LTI program and terms as deemed necessary.



c.
Employee Benefits. Employee shall be eligible to participate in all employee
benefit plans, policies, programs, or perquisites made available by the Company
to similarly-situated employees. Notwithstanding anything herein to the
contrary, the terms and conditions of Employee's participation in PPIH's
employee benefit plans, policies, programs, or perquisites shall be governed by
the terms of each such plan, policy, or program. Complete details of the plans
including Health, Dental, Retirement, and Incentives will be provided
separately.



d.
Vacation. Employee will be entitled to 4 weeks of paid vacation annually.



4.
Duties and Performance. The Employee acknowledges and agrees that he is being
offered a position of employment by PPIH with the understanding that the
Employee possesses a unique set of skills, abilities, and experiences which will
benefit the Company, and he agrees that his continued employment with the
Company, whether during the Term of this Employment Agreement or thereafter, is
contingent upon his successful performance of his duties in his position as
noted above, or in such other position to which additional or different duties
may be assigned.



a.
General Duties:

1.
Employee shall render to the very best of Employee's ability, on behalf of the
Company, services to and on behalf of the Company, and shall undertake
diligently all duties assigned to him by the Company.

2.
Employee shall devote his full time, energy and skill to the performance of the
services in which the Company is engaged, at such time and place as the Company
may direct. Employee shall not undertake, either as an owner, director,
shareholder, employee or otherwise, the performance of services for compensation
(actual or expected) for any



2



--------------------------------------------------------------------------------





other entity without the express written consent of the President and CEO or
Board of Directors. Such consent will not be unreasonably withheld for a paid
Board of Directors position offered to Employee as long as such role is not in
conflict with Employee’s role and position in the Company.
3.
Employee shall faithfully and industriously assume and perform with skill, care,
diligence and attention all responsibilities and duties connected with his
employment on behalf of the Company.

4.
Employee shall have no authority to enter into any contracts binding upon the
Company, or to deliberately create any obligations on the part of the Company,
except as may be specifically authorized by the President and CEO, Board of
Directors of PPIH and as outlined in the Company Delegation of Authority policy.

5.
Foster a Company with underlying values in safety, integrity and ethics.



b. Specific Duties Prior to November 1, 2018:
1.
Transition into the role of Vice President and Chief Financial Officer.

2.
Perform any specific tasks or assignments as may be requested by the President
and CEO.



c. Specific Duties Effective as of November 1, 2018:
1.
Oversee the organization’s capital structure with a focus on minimizing the cost
of capital.

2.
Evaluate and participate in strategic business development opportunities
resulting in top line growth and mitigation of the effect of economic volatility

3.
Raise capital to support the Company’s growth, including negotiating and
finalizing financing agreements, and monitor, assess and manage Company risk.

4.
Serve as the Corporate Secretary and/or Treasurer, or have a direct report or
reports in those roles.

5.
Serve as the Principal Financial Officer and Principal Accounting Officer of the
Company as such offices are defined under applicable law and all statutory
requirements.

6.
Develop quarterly and annual operating targets.

7.
Lead a high performance, results driven culture that meets or exceeds
commitments.

8.
Ensure a system is in place which drives operational excellence and continuous
improvement.

9.
Prioritize the best growth and investment strategies to pursue given limited
resources.

10.
Provide visibility and strong communication skills to internal and external
stakeholders.



5.
Termination of Employment. Employee's employment with the Company may be
terminated in accordance with any of the following provisions:



a.
Termination by Employee. The Employee may terminate employment at any time
during the course of this Employment Agreement by giving 90 days’ notice in
writing to the President and CEO of PPIH. During the notice period, Employee
must fulfill all duties and responsibilities set forth above and use his best
efforts to train and support his replacement, if any. Failure to comply with
this requirement may result in Termination for Cause described below, but
otherwise Employee's salary and benefits will remain unchanged during the
notification period.



b.
Termination by the Company Without Cause. PPIH may terminate Employee's
employment at any time during the course of this Employment Agreement by giving
ninety (90) days’ notice in writing to the Employee. During the notice period,
Employee must fulfill all of Employee's duties and responsibilities set forth
above and use Employee's best efforts to train and support Employee's
replacement, if any. Failure of Employee to comply with this



3



--------------------------------------------------------------------------------





requirement may result in Termination for Cause described below, but otherwise
Employee's salary and benefits will remain unchanged during the notification
period. Should PPIH terminate Employee’s employment without Cause, contingent on
Employee signing a release of claims, Employee will receive (12) months of
Severance plus pro rata STI for the year of termination at 100% of target, and
retain all rights to vested Restricted Stock, and any unvested Restricted Stock
and RSUs and any other equity awards will be forfeited except that Restricted
Stock due to vest in the current year will vest pro rata for the number of
months Employee was employed in that year.


c.
Termination by Employee for Good Reason. Employee may terminate his employment
with the Company for Good Reason (as defined below) by giving 90 days’ notice in
writing to the Company. During the notice period, Company shall have the right
to cure any Good Reason as defined in this Agreement. If requested by the
Company, Employee must fulfill all of Employee's duties and responsibilities set
forth above during the 90 day notice period and use Employee's best efforts to
train and support Employee's replacement, if any. Failure of Employee to comply
with this requirement may result in Termination for Cause described below, but
otherwise Employee's salary and benefits will remain unchanged during the
notification period. Should Company fail to cure Employee’s stated Good Reason
within 90 days and, as a result, termination for Good Reason occurs, contingent
on Employee signing a release of claims, Employee will receive (12) months of
Severance plus pro rata STI for the year of termination at 100% of target, and
retain all rights to vested Restricted Stock, and any unvested Restricted Stock
and RSUs and any other equity awards will be forfeited except that Restricted
Stock due to vest in the current year will vest pro rata for the number of
months Employee was employed in that year. For the purposes of this Agreement,
“Good Reason” is defined as material diminution in Employee's compensation or
material negative changes by the Company affecting the Employee’s duties,
responsibilities, reporting or authority as outlined in this Employment
Agreement. Good Reason shall not exist at any time that the Employee could be
terminated for Cause.



d.
Termination by the Company for Cause. The Company may, at any time and without
notice, terminate the Employee for "Cause". Termination for "Cause" shall
include but not be limited to termination based upon any of the following: (a)
repeated failure to perform the duties of the Employee's position in a
satisfactory manner; (b) fraud, misappropriation, embezzlement or acts of
similar dishonesty; (c) conviction of or entrance of a plea of no contest for a
felony involving moral turpitude; (d) illegal use of drugs or excessive use of
alcohol in the workplace; (e) intentional and willful misconduct that may
subject the Company to criminal or civil liability; (f) breach of the Employee's
duty of loyalty, including the diversion or usurpation of corporate
opportunities properly belonging to the Company; (g) willful disregard of
Company policies and procedures; (h) breach of any of the material terms of the
Employment Agreement; and (i) insubordination or deliberate refusal to follow
the lawful instructions of the Board of Directors of PPIH. Termination for Cause
will result in immediate termination, no Severance, no STI for the year of
termination, and forfeiture of all unvested Restricted Stock, RSUs and any other
equity awards. Cause shall not exist under subsections (a), (f), or (h) unless
the Employee fails to cure the alleged misconduct, breach or violation after
being given thirty (30) days' written notice by the Company of the alleged
misconduct, breach or violation that is asserted as the basis for Cause.



e.
Termination by Death or Disability. The Employee's employment and rights to
compensation under this Employment Agreement shall terminate if the Employee is
unable to perform the



4



--------------------------------------------------------------------------------





duties of his position due to death, or disability lasting more than 90 days,
taking into consideration the accommodation obligations under the Americans with
Disabilities Act or parallel state law based on the applicable facts of any such
disability, and the Employee's heirs, beneficiaries, successors, or assigns
shall not be entitled to any of the compensation or benefits to which Employee
is entitled under this Employment Agreement, except: (a) to the extent
specifically provided in this Employment Agreement (b) to the extent required by
law; or (c) to the extent that such benefit plans or policies under which
Employee is covered provide a benefit to the Employee's heirs, beneficiaries,
successors, or assigns.


f.
Change in Control (CIC). CIC is defined by a change in ownership or a sale of
substantially all of the Company’s assets and a material diminution of
Employee’s duties, responsibilities, reporting or authority within 12 months
following such ownership change. In the event of a CIC, Employee may terminate
his employment with Good Reason. In addition, all RSU vesting will be
accelerated. For purposes of determining whether a CIC has occurred, Company
shall mean only PPIH, Inc.



g.
Severance. Severance means a payment equal to Employee’s Annual Base Salary plus
continuation of group health and welfare benefits via COBRA for the for the
Severance period. Severance will be paid in equal installments for the length of
the Severance period, beginning with the first payroll period on or after 30
days after Employee signs the release of claims referenced herein.



h.
Release. Any post-termination Severance or benefits are subject to Employee
signing a release of claims prior to receipt.



6.
Confidentiality. To the fullest extent permitted by applicable law, the terms of
the Confidentiality Agreement executed by the Employee are incorporated by
reference into this Employment Agreement and are made a part hereto as if they
appeared in this Employment Agreement itself. The terms of such Confidentiality
Agreement, as incorporated herein, will extend for the duration of any Severance
period.



7.
Non-Solicitation/Non-Compete. To the fullest extent permitted by applicable law,
the terms of the Non-Solicitation/Non-Compete Agreement executed by the Employee
are incorporated by reference into this Employment Agreement and are made a part
hereto as if they appeared in this Employment Agreement itself. The terms of
such Non-Solicitation/Non-Compete Agreement, as incorporated herein, will extend
for the duration of any Severance period.



8.
Code of Conduct and Compliance with Laws. Employee agrees to be bound by the
provisions of the PPIHH Code of Conduct and Global Anti-corruption Policy and
Procedure. Employee asserts he has no conflict of interests in any other
business dealings to PPIH. In the event a potential conflict of interest arises,
Employee will promptly notify CEO in writing.



9.
Assignment of Inventions, Improvements and Developments. The Employee hereby
assigns and agrees to assign to the Company the entire worldwide right, in all
inventions, improvements and developments, patentable or unpatentable, which,
during his employment by the Company he shall have made or conceived or
hereafter may make or conceive, either solely or jointly with others (a) with
the use of the Company’s time, equipment, materials, supplies, facilities, or
trade secrets or confidential business information or (b) resulting from or
suggested by his work for the Company or (c) contemplated business of the
Company, including, but not limited to, pre-insulated and/or secondarily
contained piping systems for district heating and cooling systems, oil and gas
flow lines, chemical transportation and related products and materials. All



5



--------------------------------------------------------------------------------





such inventions, improvements and developments shall automatically and
immediately be deemed to be the property of the Company as soon as made or
conceived. This assignment includes all rights to claim for any patent
application for such inventions, improvements and developments the full benefits
and priority rights under the Patent Cooperation Treaty, the Paris Convention,
and any other international intellectual property agreement. This assignment
includes all rights to sue for all infringements, including those which may have
occurred before this assignment. It is understood that this Employment Agreement
does not apply to an invention for which no equipment, supplies, facility or
trade secret information of the Company was used and which was developed
entirely on the Employee’s own time, unless the invention (i) is related to the
business of the Company, (ii) is related to the Company’s actual or demonstrably
anticipated research or development, or (iii) results from any work performed by
the Employee for the Company.


10.
Disclosure. Employee agrees to disclose promptly to the Company all such
inventions, improvements and developments when made or conceived. Upon
termination of his employment for any reason, Employee shall immediately give to
the Company all written records of such inventions, improvements and
developments and make all full disclosures thereof, whether or not they have
been reduced to writing.



11.
Aid and Assistance. The Employee agrees, (a) to execute all documents necessary
to protect inventions, improvement and developments assigned pursuant to Section
9, and to obtain, maintain, modify, or enforce any United States or foreign
patent on such invention, improvements or developments; and (b) to cooperate
with the Company in every reasonable way possible in obtaining evidence for use
in any such proceedings to obtain, maintain, modify or enforce any such patent.



12.
Office Location: You will be based at the PPIH offices at 24900 Pitkin Road,
Spring, Texas or similar Company location. However, the Company headquarters is
in Chicago, IL and you will need to spend time working from the Chicago office.
As such, the Company will cover all reasonable expenses, per the Company's
policies, for travel between Houston and Chicago for Company business activities
for up to one year including lodging, living and transportation costs incurred
while working away from home. This timeframe maybe extended upon approval from
the Board. Decision on hotel vs. apartment and car lease vs. rental will be
decided based on what is the most cost effective. You will also be required to
travel to other locations as necessary.



13.
Parachute Payment Limitation. Notwithstanding any contrary provision above, if
Employee is a "disqualified individual" (as defined in Section 280G of the
Internal Revenue Code), and the CIC Benefits, together with any other payments
which the Employee has the right to receive from the Company, would constitute a
"parachute payment" (as defined in Section 280G of the Code), the payments and
benefits provided under this Agreement shall be either (i) reduced (but not
below zero) so that the aggregate present value of such payments and benefits
received by the Employee from the Company shall be $1.00 less than three times
Employee's "base amount" (as defined in Section 280G of the Code) and so that no
portion of such payments received by Employee shall be subject to the excise tax
imposed by Section 4999 of the Code, or (ii) paid in full, whichever produces
the better net after-tax result for Employee (taking into account any applicable
excise tax under Section 4999 of the Code and any applicable income tax). If a
reduced payment is made to Employee pursuant to clause (i) above and through
error or otherwise that payment, when aggregated with other payments from the
Company used in determining if a parachute payment exists, exceeds $1.00 less
than three times Employee's base amount, Employee must immediately repay such
excess to the Company upon notification that an overpayment has been made.



6



--------------------------------------------------------------------------------





14.
Indemnification and Insurance. The Company will defend, indemnify and hold
Employee, his heirs, executors and administrators harmless against and in
respect of any and all damages, losses, obligations, liabilities, claims,
deficiencies, costs and expenses (including, but not limited to, attorneys’ fees
and other costs and expenses incident to any suit, action, investigation, claim
or proceeding) suffered, sustained, incurred or required to be paid by Employee
by reason of or on account of Employee’s performance of work on behalf of the
Company, except to the extent due to any act or omission by Employee that
constitutes a breach of this Employment Agreement or is outside the scope of his
authority under this Employment Agreement. In addition, the Company will
maintain directors and officer’s liability insurance in place, with reasonable
and customary limits, pursuant to which Employee shall be a named, additional or
covered insured. Employee shall cooperate with reasonable requests of the
Company in connection with any indemnifiable claim and shall provide such
documentation or information which is reasonably necessary to defend the
indemnifiable claim.



15.
General Provisions.



a.
Notices. All notices and other communications required or permitted by this
Employment Agreement to be delivered by PPIH or Employee to the other party
shall be delivered in writing to the address shown below, either personally, or
by registered, certified or express mail, return receipt requested, postage
prepaid, to the address for such party specified below or to such other address
as the party may from time to time advise the other party, and shall be deemed
given and received as of actual personal delivery, or upon the date or actual
receipt shown on any return receipt if registered, certified or express mail is
used, as the case may be.



PPIH, Inc.:
6410 W. Howard Street
Niles, IL. 60714
Attention: President and CEO


D. Bryan Norwood
4509 Elm Street
Bellaire, TX. 77401
(Or such other address in the Company’s employment records.)


b.
Amendments and Termination; Entire Agreement. This Employment Agreement may not
be amended or terminated except in writing executed by all of the parties
hereto. This Employment Agreement constitutes the entire agreement of PPIH and
Employee relating to the subject matter hereof and supersedes all prior oral and
written understandings and agreements relating to such subject matter.



c.
Existing Agreements. The Employee represents to the Company that he is not
subject or a party to any employment or consulting agreement, confidentiality,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Employment Agreement or limit his ability
to fulfill his responsibilities hereunder.



d.
Successors and Assigns. The rights and obligations of the parties hereunder are
not assignable to another person without prior written consent; provided,
however, that PPIH, without obtaining Employee's consent, may assign its rights
and obligations hereunder to a wholly-owned subsidiary and provided further that
any post-employment restrictions shall



7



--------------------------------------------------------------------------------





be assignable by PPIH to any entity which purchases all or substantially all of
the Company's assets. In addition, in the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, consolidation or otherwise, the Company may assign this
Employment Agreement and its rights hereunder without obtaining Employee’s
consent, provided that the assignee assumes all of the obligations of the
Company hereunder, and upon such assignment and assumption, the Employee shall
have no right to look to the Company for obligations arising hereunder after the
effective date of such assignment.


e.
Severability Provisions Subject to Applicable Law. All provisions of this
Employment Agreement shall be applicable only to the extent that they do not
violate any applicable law, and are intended to be limited to the extent
necessary so that they will not render this Employment Agreement invalid,
illegal or unenforceable under any applicable law. If any provision of this
Employment Agreement or any application thereof shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of other
provisions of this Employment Agreement or of any other application of such
provision shall in no way be affected thereby.



f.
Waiver of Rights. No waiver by PPIH or Employee of a right or remedy hereunder
shall be deemed to be a waiver of any other right or remedy or of any subsequent
right or remedy of the same kind.



g.
Definitions, Headings, and Number. A term defined in any part of this Employment
Agreement shall have the defined meaning wherever such term is used herein. The
headings contained in this Employment Agreement are for reference purposes only
and shall not affect in any manner the meaning or interpretation of this
Employment Agreement. Where appropriate to the context of this Employment
Agreement, use of the singular shall be deemed also to refer to the plural, and
use of the plural to the singular.



h.
Counterparts. This Employment Agreement may be executed in separate
counterparts, each of which shall be deemed an original but both of which taken
together shall constitute but one and the same instrument.



i.
Governing Laws and Forum. This Employment Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Texas. The
Company and Employee agree that any claim, dispute, or controversy arising under
or in connection with the Employment Agreement, or otherwise in connection with
Employee’s employment by the Company (including, without limitation, any such
claim, dispute, or controversy arising under any federal, state, or local
statute, regulation, or ordinance or any of the Company's employee benefit
plans, policies, or programs) shall be resolved solely and exclusively by final
and binding arbitration. The arbitration shall be held in the city of Houston,
Texas (USA) and the language shall be English. The arbitration shall be
conducted in accordance with the Rules of the American Arbitration Association
(the "AAA") in effect at the time of the arbitration and each party shall
appoint one arbitrator of its own choosing with a third arbitrator on a panel of
three (3) being appointed by the parties’ respective arbitrators. All fees and
expenses of the arbitration, including a transcript if either requests, shall be
borne equally by the parties. Any judgement upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.



IN WITNESS WHEREOF, PPIH and Employee have executed and delivered this
Employment Agreement as of the date written below.


8



--------------------------------------------------------------------------------







 
 
PPIH, Inc.


By:
 
/s/ D. Bryan Norwood
 
 
/s/ David Mansfield
D. Bryan Norwood
 
Name:
David Mansfield
 
 
Title:
President and CEO
 
 
Date:
October 1, 2018











9

